COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Karen Kristine Silvio v. Michael B. Newman

Appellate case number:    01-10-01153-CV

Trial court case number: 945526

Trial court:              Co Civil Ct at Law No 1 of Harris County

Date motion filed:        7/28/14

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Sherry Radack
                        Acting Individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Brown


Date: October 21, 2014